DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 08/28/2019, 11/18/2019, 01/07/2021, 06/14/2021 and 10/14/2021 are considered and signed IDS forms are attached.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract exceeds 150 words limit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marumoto (US 2009/0162671 A1) in view of Kaito et al. (US 2013/0331514 A1), taken in view of evidence by Sigma Aldrich (Solvent Blue).
Regarding claims 1-7 and 9, Marumoto disclose a color interlayer film (thermoplastic film) for laminated glass comprising a resin composition comprising a polyvinyl acetal resin and a coloring agent (see Abstract). The coloring agent can be pigments, dyes, etc. that can be used alone or in the form of their mixture (see paragraph 0029). The dyes can be azo type dyes, anthraquinone type dyes, etc. (see paragraph 0030). Further, given that dyes can be used alone, the amount of dye can be largest content on a basis of weight among all coloring agents in the color interlayer film. The resin composition comprises photostabilizer (light stabilizer) such as hindered amine type can used (see paragraphs 0032, 0041).
Marumoto do not disclose the dye includes a dye having a molar volume of 200 cm3/mol or more.
Kaito et al; disclose an anthraquinone-based dye such as Solvent Blue 36 provides colorability, jet-blackness, depth and clarity (see paragraphs 0037 and 0038). As evidenced by Sigma, Solvent Blue 36 has CAS number of 14233-37-5 which is identical to anthraquinone-based dye having molar volume of 262 cm3/mol utilized in the present invention (see paragraph 0177 of published application). Accordingly, Solvent Blue 36 has molar volume of 262 cm3/mol.
In light of motivation for using anthroquinone-based dye Solvent Blue 36 disclosed by Kaito et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use anthraquinone-based dye Solvent Blue 36 as anthraquinone type dye in Marumoto in order to provide colorability, jet-blackness, depth and clarity, and thereby arrive at the claimed invention.
Marumoto in view of Kaito et al. do not disclose colored interlayer film, i.e. thermoplastic resin film having a color difference as presently claimed. However, given that the colored interlayer film of Marumoto in view of Kaito et al. is identical to that presently claimed, it is obvious or inherent that the colored interlayer film of Marumoto in view of Kaito et al. has color difference as presently claimed.

Regarding claim 12, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. Marumoto in view of Kaito et al. do not disclose color interlayer film, i.e. thermoplastic film having a glass transition temperature as presently claimed. However, given that the color interlayer film of Marumoto in view of Kaito et al. is identical to that presently claimed, it is inherent or obvious that the color interlayer film of Marumoto in view of Kaito et al. having a glass transition temperature as presently claimed.

Regarding claim 13, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. Further, Kaito et al. disclose a plurality of coloring agents differing in the maximum absorption wavelength may be used in combination, but if the number of kinds of coloring agents or the amount of coloring agent is too large, the effect of reflection or scattering of light by coloring agent may become large to reduce the image sharpness (see paragraph 0025). The coloring agents can be pigments or dye (see paragraph 0026).
Therefore, as taught by Kaito et al., it would have been obvious to one of the ordinary skills in the art to use amount of coloring agents, i.e. dyes or pigments including presently claimed molar volume in order to get desired reflection or scattering of light by coloring agent, and thus desired image sharpness in Marumoto, and thereby arrive at the claimed invention.
Alternatively, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. Further, Kaito et al. disclose various coloring agents can be used to reduce the optical reflectance in the visible region (see paragraph 0025). The coloring agents can be pigments or dye (see paragraph 0026).
Therefore, as taught by Kaito et al., it would have been obvious to one of the ordinary skills in the art to use plurality of dyes and plurality of pigments including presently claimed molar volume depending on desired optical reflectance in the visible region, and thereby arrive at the claimed invention.

Regarding claims 15-17, Marumoto discloses the color interlayer film is inserted between two glass plates to produce a laminated glass (see paragraph 0047).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marumoto (US 2009/0162671 A1) in view of Kaito et al. (US 2013/0331514 A1), taken in view of evidence by Sigma Aldrich (Solvent Blue) as applied to claim 7 above, further in view of Yoshida et al. (US 2016/0214354 A1 cited in IDS).

Regarding claim 8, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. While Marumoto disclose hindered amine light stabilizer, Marumoto do not disclose hindered amine light stabilizer as presently claimed.
Yoshida et al. disclose an interlayer film comprising a first layer comprising an hindered amine light stabilizer in which an alkyl or an alkoxy group is bonded to a nitrogen atom of a piperidine structure (see Abstract). The hindered amine light stabilizer suppresses increase in YI (yellowness index) (se paragraphs, 0081, 0082, 0083).
In light of motivation for using an hindered amine light stabilizer in which an alkyl or an alkoxy group is bonded to a nitrogen atom of a piperidine structure disclosed by Yoshida et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a hindered amine light stabilizer in which an alkyl or an alkoxy group is bonded to a nitrogen atom of a piperidine structure as hindered amine light stabilizer in Marumoto in view of Kaito et al. in order to suppress increase in YI (yellow index), and thereby arrive at the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marumoto (US 2009/0162671 A1) in view of Kaito et al. (US 2013/0331514 A1), taken in view of evidence by Sigma Aldrich (Solvent Blue) as applied to claim 1 above, further in view of Fukatani et al. (US 2004/0234778 A1).

Regarding claims 10 and 11, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. Further, Marumoto discloses the color interlayer film is inserted between two glass plates to produce a laminated glass, wherein colored plate glass can be used (see paragraphs 0046, 0047). That is, Marumoto in view of Kaito et al. disclose a colored interlayer film (thermoplastic film) between two sheets of colored plate glass. 
Marumoto in view of Kaito et al. do not disclose thermoplastic film resin film between two sheets of green glass having a thickness of 2 mm in accordance with JIS R3208, the obtained glass plate-including laminate having a haze value and total light transmittance as presently claimed.
Fukatani et al. disclose a laminated glass produced by interposing an interlayer film between two sheets of green glass, wherein the laminated glass has a haze of 1.0% or less and a solar transmittance of 85% or less (see Abstract). The thickness of green glass is 2 mm (see paragraph 0030). While Fukatani et al. do not disclose green glass having thickness of 2 mm in accordance with JIS R3208, absent criticality of JIS R3208, Fukatani et al. meets thickness of green glass as presently claimed.
In light of motivation for using a laminated glass comprising an interlayer film between two sheets of green glass having thickness of 2 mm disclosed by Fukatani et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a green glass having thickness of 2 mm as colored plate glass to prepare laminated glass in Marumoto in view of Kaito et al. in order to obtain a haze of 1.0% or less and a solar transmittance of 85% or less wherein the laminated glass has superior transparency and sufficient heat shielding property (see paragraphs 0032 and 0034), and thereby arrive at the claimed invention.
Further, given that Marumoto in view of Kaito et al. disclose colored interlayer film and green glass having thickness of 2 mm identical to that utilized in the present invention, it is inherent or obvious that the laminated glass prepared by interposing colored interlayer film between two sheets of green glass having thickness of 2 mm will have haze and total light transmittance identical to that presently claimed.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiyono et al. (3,715,420) disclose a thermoplastic resin sheet comprising a thermoplastic resin such as polyvinyl butyral and coloring agents such as dyes and pigments, wherein dyes and pigments may be used either alone or in admixtures of two or more (see Abstract, col. 4, line 5, col. 4, lines 18-22 and col. 4, lines 32-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787